Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 7, 1999, which ruled that claimant was ineligible to receive unemployment insurance benefits for failure to file a valid original claim.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was precluded from establishing a valid original claim because his employment was excluded under Labor Law § 563 (2) (d). The record establishes that claimant suffers from a mental incapacity and was referred to the employer by the Office of Vocational and Educational Services for Individuals with Disabilities. The employer is a nonprofit organization which provides rehabilitative services. Inasmuch as Labor Law § 563 (2) (d) excludes from “employment” those services rendered for a nonprofit organization by a person who receives rehabilitative services whose earning capacity is impaired by age or physical or mental deficiency or injury, or is given remunerative work for those who cannot readily be absorbed into the labor market due to, inter alia, impaired mental incapacity, the decision must be affirmed.
Mikoll, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.